DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021].
Applicant's election with traverse of Species I (claims 1-10 and 13-27) in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that there is no search or examination burden.  This is not found persuasive because there is a search and examination burden, and such burdens were indicated in the Requirement for Restriction mailed on 09/23/2021.  Furthermore, applicant merely asserts that there is no search and examination burden without factually indicating how there is not a search .
 The requirement is still deemed proper and is therefore made FINAL.

The status of the claims for this application is as follows.  
Claims 1-27 are currently pending.
Claims 11 and 12 are currently withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 was considered by the examiner.

Drawings
The drawings were received on 08/08/2019.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 5-7, 9, 13, 15, 19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Meserole (US 4099747).


    PNG
    media_image1.png
    483
    834
    media_image1.png
    Greyscale


Re Clm 1: Meserole discloses a fluid coupling (see Figs. 1-7 and the Fig. above), comprising: a first adapter (14); a second adapter (15); an inner sleeve (12) connected (connected being defined as linked together; and such can either be directly or indirectly linked together) to the first adapter and the second adapter (via 13); a nut (2001) connected to the first adapter and the second adapter (via 12 and 13); a sealing member (13) connected to one of the first adapter (via 12) and the second adapter; and an outer sleeve (27) connected to the nut, the outer sleeve including a chamber (3001) provided between an inner wall (1002) of the outer sleeve and an outer wall (1001) of the outer sleeve.  

Re Clm 6: Meserole discloses wherein the second outer sleeve extends axially beyond the second adapter (see above).  
Re Clm 7: Meserole discloses wherein the second outer sleeve is connected to the nut via a snap connection (20, 19, and 21, indirectly link).  
Re Clm 9: Meserole discloses wherein outer diameters of the outer sleeve and the second outer sleeve are substantially the same (see above).  
Re Clm 13: Meserole discloses wherein the outer sleeve includes a circumferential slot (at 25 in fig. 2) defined between a plurality of radially-extending wall portions (where the inner wall of 1002 come down between 28).  
Re Clm 15: Meserole discloses wherein at least one of the radially-extending wall portions includes a segment configuration (segment being defined as any of the parts into which something can be divided; an parts of the insulation).  
Re Clm 16: Meserole discloses wherein the plurality of radially-extending wall portions (portions being defined as a section or quantity within a larger thing; a part of a whole) includes a first set of radially-extending wall portions axially-spaced from a second set of radially-extending wall portions (the plurality of radially-extending wall portions contain a first set of radially-extending wall portions axially-spaced from a second set of radially-extending wall portions, for example at 7000-7004).  
Re Clm 19: Meserole disclose wherein the chamber extends along substantially an entire length of the outer sleeve (see above).  

Re Clm 22: Meserole disclose a second outer sleeve (26) connected to the nut (indirectly link to the nut), the second outer sleeve including a chamber (5001) provided between an inner wall of the second outer sleeve and an outer wall of the second outer sleeve.  
Re Clm 23: Meserole disclose the sleeve comprising: an inner wall (1002); an outer wall (101); and a plurality of radially-extending wall portions (for example at 7000-7004) extending from the inner wall; wherein a circumferential slot (at 25) is defined by the plurality of radially-extending wall portions.  
Re Clm 24: Meserole disclose wherein the plurality of radially-extending wall portions includes a first set of radially-extending wall portions (7000-7002) axially-spaced from a second set of radially-extending wall portions (7003-7004). 
Re Clm 25: Meserole disclose 25. The fluid coupling of claim 23, wherein at least one of the radially-extending wall portions includes a segment configuration (segment being defined as any of the parts into which something can be divided; an parts of the insulation).  

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chang (US 4915990).
Re Clm 27: Chang discloses a sleeve (see Fig. 9) for a fluid coupling, the sleeve comprising: an inner portion (the portion containing the radially inner 4); and an outer portion (the portion containing the radially outer 4); wherein the inner portion and the outer portion are disposed in a stepped configuration (the step being at the left end); the outer portion includes a first fluid chamber (the chamber containing the radially outer 4); and the inner portion includes a second fluid chamber (the chamber containing the radially inner 4), independent of the first fluid chamber (see Fig. 9).

Allowable Subject Matter
Claims 2-4, 8, 10, 14, 16-18, 20, and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-3170667, US-3352576, US-1337427, US-3003798, US-3195935, US-4007909, US-4667390, US-3712583, and US-8960726.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/24/2022


/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679